United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1475
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Tobias Sarazin

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                       for the Northern District of Iowa
                                ____________

                          Submitted: January 10, 2022
                            Filed: March 14, 2022
                                [Unpublished]
                                ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Tobias Sarazin, who pleaded guilty to a firearm offense, received a 60-month
prison sentence. See 18 U.S.C. §§ 922(g)(3), 922(g)(8), 922(g)(9), and 924(a)(2).
He argues that the sentence, which the district court 1 imposed after varying upward,
is unreasonably long.

       We conclude that Sarazin received a substantively reasonable sentence. See
United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (reviewing
the reasonableness of a sentence under a “deferential abuse-of-discretion standard”
(quotation marks omitted)). The record establishes that the district court sufficiently
considered the statutory sentencing factors, including both mitigating and
aggravating circumstances. 18 U.S.C. § 3553(a). It was free to consider the need
for incapacitation, given that more “lenien[t]” sentences “ha[d] not been effective,”
United States v. Walking Eagle, 553 F.3d 654, 657 (8th Cir. 2009) (quotation marks
omitted), for this seventeen-time offender with “a history of violence and
recidivism.” Just because Sarazin would have weighed these factors differently does
not mean the court abused its discretion by varying upward. See United States v.
Hall, 825 F.3d 373, 375 (8th Cir. 2016) (per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                         -2-